DETAILED ACTION

Status of Claims
Amendment filed August 31, 2022 is acknowledged.   
Claims 8-9 and 13 have been cancelled by the applicant.
Claims 1-7, 10-12, and 14-23 are pending. 
Claims 14-16 and 20 have been amended.    
Claims 22-23 have been added.
Claims 1-7, 10-12, and 14-23 are examined below.
Claims 1-7, 10-12, and 14-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. 

Regarding the Drawings, applicant states:
In addition, in the Office Action, the drawings were objected to as "Lml" has been used to designate a length of metal strip 104b and the length of metal strip 104d or 104e which are shown to be of different lengths. Applicant respectfully submits, and Examiner herself has correctly stated, that "Lml" has been used to designate a length of metal strips in a cell and the length of metal strips could be different for different cell heights. Since, "Lml" is not an integer value, it can be used to designate different lengths. "LMl" has not been described with reference with each and every drawing to avoid repetition of same/similar information. It will be obvious to a person with skill in the art after reading the description that "Lml" is used to designate length of metal strips of first metal layer and the length can vary based on a height of the cell. Hence, Applicant respectfully requests the Examiner to withdraw this rejection.

The term Lm1 appears only once in the specification:
“A length of each of first second metal layer strip 104a (represented as Lm1) and second second metal layer strip 104b may be approximately equal to or greater than 0.5CH,” (paragraph 26, line 9).
However, the term Lm1 appears in the drawings as:
Figure 1A: 
Length of 104a is unlabeled; 
Length of 104b; 
Figure 1B: 
Length of 104a is unlabeled; 
Length of 104b;
Figure 2A: 
Length of 104a is unlabeled;
Length of 104b;
Figure 2B: 
Length of 104a is unlabeled;
Length of 104b
Figure 3A: 
Length of 104a is unlabeled;
Length of 104b;
Figure 3B: 
Length of 104a is unlabeled;
Length of 104b;
Figure 4A: 
Length of 104a;
Length of 104b is unlabeled;
Figure 4B: 
Length of 104a;
Length of 104b is unlabeled;
Figure 5: 
Length of 104a is unlabeled;
Length of 104b;
Length of 104c;
Length of 104d;
Figure 6:
Length of 104a is unlabeled;
Length of 104b;
Length of 104c;
Length of 104d;
Figure 7:
Length of 104a is unlabeled;
Length of 104b;
Length of 104c is unlabeled;
Length of 104d is unlabeled;
Length of 104e;
Length of 104f is unlabeled;
Length of 104g is unlabeled;
Length of 104h is unlabeled;
Length of 104i is unlabeled;
Length of 104j is unlabeled;
Figure 8:
Length of 104a is unlabeled;
Length of 104b;
Length of 104c is unlabeled;
Length of 104d is unlabeled;
Length of 104e;
(104f itself is not annotated in Figure 8);
Length of 104g is not labeled;
Length of 104h is not labeled;
Length of 104i is not labeled;
Length of 104j is not labeled.
The labeling of the drawings is inconsistent.  Further, the specification states that Lm1 refers to the length of 104a and is silent regarding the lengths of 104b, 104c, 104d, 104e, 104f, 104g, 104h, 104i, and 104j.  Based on the direction provided by the applicant, it is unclear as to what Lm1 refers.  There is no factual basis in the disclosure that would lead one of ordinary skill in the art to understand that Lm1 “designate[s] length of metal strips of first metal layer and the length can vary based on a height of the cell,” as argued by the applicant.  Thus, applicant’s argument is not persuasive.  

Regarding the rejection of claim 1 under 35 U.S.C. §103, applicant argues:
However, the Examiner has conveniently ignored that, in Chang, via 610c is located at a first end of the metal strip 570 and via 610c is also located at the first end of metal strip 580, both first ends being closer to a first boundary. In addition, the Examiner has also conveniently ignored that, in Chang, both via 610c and via 610d are located closer the first boundary than the second boundary, and both are at a different distance from the first boundary. (See Figure 6).
…
Rather, both the vias in Chang are at the end which is closer to the first boundary.

For the sake of brevity, the arguments comprising mere restatement of the Office Action language or quotation of the claim have been omitted.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Next, Applicant argues:
In addition, Applicant respectfully submits that the distances shown above are not shown or disclosed by Chang but superimposed by the Examiner on her own without any basis or support in Chang. The MPEP expressly forbids the Examiner for making such non-supported allegations. If the Examiner continue to rely on this unsupported contention, Applicants respectfully request the Examiner to provide support..

However, Examiner has clearly provided support in the form of an annotated Figure 6 of Chang followed by a 103 rejection rationale for any portions not taught by Chang.  It is unclear what further “support” applicant expects.  Thus, applicant’s argument is not persuasive.

Next, Applicant argues:
In addition, and as admitted by the Examiner, Chang does not suggest or disclose: (c) that a second end of the first second metal layer strip is at a second predetermined distance from the second boundary; or (d) that first end of the second second metal layer strip is at the second predetermined distance from the first boundary.
…
Applicant respectfully submits, and as agreed by the Examiner, Chang does not even mention the distance of vias or distance of metal strips from boundaries.  Since, there is no teaching distance of vias or distance of metal strips from boundaries, one skill in the art will not find an inspiration or motivation to experiment.  

However, nowhere in the previous rejection was there any discussion of one of ordinary skill in the art required to “experiment.”  Thus, applicant’s argument is irrelevant. 


Next, Applicant argues:
For example, MPEP § 2143.01 states that obviousness can only be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Applicant respectfully submits that there is no such teaching or motivation in Chang to combine the references as required by MPEP § 2143.01. 

However, there is no such teaching or motivation in Chang “to combine the references” because there is only one reference.  Thus, applicant’s argument is irrelevant.

Next, Applicant argues:
In addition, In re Japiske does not apply as the claim elements does not recite some routine arrangement of parts, but a precise arrangement of metal strips to avoid leakage or shorting between metal strips of two adjacent cells in a circuit. In addition, and as mentioned in paragraphs [0022] and [0061] of the specification, the first distance and the second distance increases compactness placement of neighboring cells on a chip.

However, although applicant argues that the “precise arrangement of metal strips” will “avoid leakage or shorting between metal strips of two adjacent cells in a circuit,” there is no evidence in the disclosure that the “precise arrangement of metal strips” is any more than a rearrangement of a known circuit design for the purposes of optimizing for increased compactness and reduced leakage, both of which are known motivations in the art of circuit design.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
Applicant respectfully submits that In re Iwan does not apply to the present claims as Chang, also admitted by the Examiner, does not even mention the distance of vias or distance of metal strips from boundaries. Hence, there could not be a change of form, proportion, or degree, or substitution of equivalents of something that is disclosed by the prior reference.

However, Chang is not required to “mention” the distances of vias and distances of metal strips from boundaries, because Chang shows the distances of vias and distances of metal strips from boundaries (Figure 6).  Thus, applicant’s argument is not persuasive.

Drawings
The drawings were received on June 25, 2021.  These drawings are not acceptable as submitted.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Lm1” has been used to designate the length of metal strip 104b and the length of metal strip 104d or 104e, which are explicitly shown to be different lengths (Figures 5, 6, 7, 8).  Further, the only mention of Lm1 in the specification is in paragraph 26 which states “A length of each of first second metal strip 104a (represented as Lm1) and a second second metal strip 104b may be approximately equal to or greater than 0.5CH,” (added in the amendments on June 25, 2021).  Nowhere in the specification is there any mention that Lm1 is to designate a length of any metal strips other than 104a.  However, Lm1 is shown in the drawings to be the length of metal strips 104a, 104b, 104c, 104d and 104e.  

The drawings are objected to because 104f of Figure 8 is not annotated.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-12, 14-17, 20, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2017/0352623; hereinafter “Chang”).

Regarding claim 1, Chang (Figures 5 and 6) teaches a device comprising:
a first metal layer (600a, 600b, 600c, 600d) comprising a plurality of first metal layer strips, wherein the plurality of first metal layer strips comprises a first first metal layer strip (600d) adjacent to a first boundary of a cell (562) and a second first metal layer strip (600c) adjacent to a second boundary of a cell (522),
wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal layer strips, the first boundary, and the second boundary are substantially parallel to each other (Figure 6); and
a second metal layer comprising a first second metal layer strip (570) and a second second metal layer strip (580), wherein the first second metal layer strip (570) is connected to the first metal layer at the first first metal layer strip through a first via (610d), wherein the first via (610d) is located at a first predetermined distance from a first end of the first second metal strip, wherein a second end of the first second metal layer strip (570) is at a second predetermined distance from the second boundary (see below), 
wherein the second second metal layer strip (580) is connected to the first metal layer at the second first metal layer strip (600c) through a second via (610c), wherein the second via is located at [a third predetermined distance] from a second end of the second second metal strip (see below), wherein a first end of the second second metal layer strip is at [a fourth predetermined distance] from the first boundary, and 
wherein each of the first second metal layer strip and the second second metal layer strip are substantially parallel to each other (Figure 6).

    PNG
    media_image1.png
    399
    628
    media_image1.png
    Greyscale

Thus, Chang is shown to teach all the limitations of claim 1 with the exception of the third predetermined distance is equal to the first predetermined distance, and the fourth predetermined distance is equal to the second predetermined distance.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 580, 600c, and 610 such that the third predetermined distance is the same as the first predetermined distance and the fourth predetermined distance is the same as the second predetermined distance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 2, Chang teaches the first second metal layer strip (570) is an odd numbered second metal layer strip, and wherein the second second metal layer strip (580) is an even numbered second metal layer strip (as counting from the left of Figure 6).

Regarding claim 3, Chang teaches the odd numbered second metal layer strip (570) extends beyond the first boundary (562) and the even numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 4, Chang teaches the first second metal layer strip (570) is an even numbered second metal layer strip, and wherein the second second metal layer strip (580) is an odd numbered second metal layer strip (as counting from the right of Figure 6).

Regarding claim 5, Chang teaches the even numbered second metal layer strip (570) extends beyond the first boundary (562) and the odd numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 10, Chang (Figures 5 and 6) teaches a device comprising: 
a first metal layer (600a, 600b, 600c, 600d) comprising a plurality of first metal layer strips comprising a first first metal layer strip (600d) adjacent to a first boundary of a cell (562) and a second first metal layer strip (600c) adjacent to a second boundary of the cell (564), wherein the second boundary is opposite to the first boundary (Figure 6), and wherein each of the plurality of first metal layer strips, the first boundary, and the second boundary are substantially parallel to each other in a first dimension (Figure 6); and
a second layer comprising a plurality of second metal layer strips (Figure 5),
wherein each of the plurality of second metal layer strips are designated as one of an odd track second metal layer strip and an even track second metal layer strip in alternate (570, 580, 530, 540)), 
wherein a first odd track second metal layer strip (570) is connected to the first metal layer at the first first metal layer strip (600d) through a first via (610d), wherein the first via is located at a first predetermined distance from a first end of the first odd track second metal layer strip (see Figure 6 reproduced below), wherein a second end of the first odd track second metal layer strip is at a second predetermined distance from the second boundary (see Figure 6 reproduced below), 
wherein a first even track second metal layer strip (580) is connected to the first metal layer at the second first metal layer strip (580) through a second via (610c), wherein the second via is located at [predetermined distance X] from a second end of the second second metal strip (see Figure 6 reproduced below), wherein a first end of the second second metal layer strip is at [predetermined distance Y] from the first boundary (see Figure 6 reproduced below), and 
wherein each of the plurality of second metal layer strips are substantially parallel to each other in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image2.png
    399
    628
    media_image2.png
    Greyscale


Thus, Chang is shown to teach all the limitations of claim 10 with the exception of the predetermined distance X is equal to the first predetermined distance, and the predetermined distance Y is equal to the second predetermined distance.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 580, 600c, and 610 such that predetermined distance X is the same as the first predetermined distance and predetermined distance Y is the same as the second predetermined distance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 11, Chang teaches the first odd track second metal layer strip (570) extends from the first boundary in the second dimension up to a third predetermined distance from the second boundary (Figure 6).

Regarding claim 12, Chang teaches the first even track second metal layer strip extends from the second boundary in the second dimension up to a third predetermined distance from the first boundary (Figure 6).

Regarding claim 14, Chang teaches the first odd track second metal layer strip extends at least 0.3PM0 from the first via (Figure 6 shows that 570 extends beyond 600c, and thus extends at least 0.3PM0 from the first via), and wherein PM0 is a pitch of the plurality of first metal layer strips.

Regarding claim 15, note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 16, note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 17, Chang teaches the first odd track second metal layer (570) strip extends beyond the first boundary (562) and the first even track second metal layer strip (580) extends beyond the second boundary (564: Figure 6).

Regarding claim 20, Chang teaches a method of forming a circuit, the method comprising:
forming a substrate (Official Notice is taken that the conductive features of Chang are made on a substrate);
forming a first metal layer adjacent to the substrate (530, 540, 570, 580), wherein forming the first metal layer comprises forming a first first metal layer strip (530) adjacent to a first boundary (left side of 550 and 510) and forming a second first metal layer strip (540, right) adjacent to a second boundary (right side of 550 and 510), wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal strips comprising the first first metal layer strip and the second first metal layer strip, the first boundary, and the second boundary extend in a first dimension (Figures 5 and 6);
forming a second metal layer (600a, 600b, 600c, 600d) comprising a first second metal layer strip (600b) and a second second metal layer strip (600a) adjacent to the first second metal layer strip; and
connecting the second metal layer to the first metal layer, wherein connecting the first metal layer to the second metal layer comprises:
connecting the first second metal strip layer (600b) to the first metal layer at the first first metal layer strip (530) through a first via (610b, left), wherein the first via is located at a first predetermined distance from a first end of the first second metal layer strip (see Figure 6 reproduced below), and wherein a second end of the first second metal layer strip is at a second predetermined distance away from the second boundary, and 
connecting the second second metal layer strip (600a) to the first metal layer at the second first metal layer strip (540) through a second via (610a), wherein the second via is located at [predetermined distance X] from a second end of the second second metal layer strip (see Figure 6 reproduced below), 
wherein a first end of the second second metal layer strip is at [predetermined distance Y] away from the first boundary (see Figure 6 reproduced below), and
wherein each of the first second metal layer strip and the second second metal layer strip extend in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image3.png
    499
    786
    media_image3.png
    Greyscale

Thus, Chang is shown to teach all the limitations of claim 20 with the exception of the predetermined distance X is equal to the first predetermined distance, and the predetermined distance Y is equal to the second predetermined distance.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 580, 600c, and 610 such that predetermined distance X is the same as the first predetermined distance and predetermined distance Y is the same as the second predetermined distance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 21, Chang teaches the first second metal layer strip (600b) extends beyond the first boundary and the second second metal layer strip (600a) extends beyond the second boundary (boundaries may be arbitrarily defined to be as shown in Figure 6, or flush with left side of 530 and right side of 540).

Regarding claim 22, note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 540 is at a distance from the second boundary to the right).  The particular comparative distance (the first predetermined distance) is not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 23, note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 530 is at a distance from the first boundary to the left).  The particular comparative distance (the first predetermined distance) is not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 10 above, and further in view of Xiao et al. (US Pub. No. 2014/0210100; hereinafter “Xiao”).

Regarding claim 6, Chang teaches the device of claim 1, but does not explicitly teach the first second metal layer strip is a first color second metal layer strip, and wherein the second second metal layer strip is a second color second metal layer strip.  However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claim 7, Chang in view of Xiao teaches the first color second metal layer strip (Chang: 570) extends beyond the first boundary (Chang: 562) and the second color second metal layer strip (Chang: 580) extends beyond the second boundary (Chang: 564, Figure 6; counting from the left).

Regarding claim 18, Chang teaches the device of claim 10, but does not explicitly even track second metal layer strips are of a first color and odd numbered second layer strips are of a second color, the second color being different than the first color.

However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claim 19, Chang in view of Xiao teaches the first color comprises a first pattern and the second color comprises a second pattern (Xiao: paragraph 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817